             Case 1:19-cv-00027-TPK Document 14 Filed 07/23/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

_________________________________

LAUREN J. HELMBRECHT,

Plaintiff,
                                                      Case No. 1:19-cv-00027-TPK
        v.

COMMISSIONER OF SOCIAL                                OPINION AND ORDER
SECURITY,

Defendant.

                                     OPINION AND ORDER

        Plaintiff Lauren J. Helmbrecht filed this action under 42 U.S.C. §405(g) asking this Court
to review a final decision of the Commissioner of Social Security. That final decision, issued by
the Appeals Council on November 9, 2018, denied Ms. Helmbrecht’s application for social
security disability benefits. Ms. Helmbrecht has now moved for judgment on the pleadings (Doc.
8) and the Commissioner has filed a similar motion (Doc. 11) . For the following reasons, the
Court will DENY Plaintiff’s motion (Doc. 8), GRANT Defendant’s motion (Doc. 11), and direct
the Clerk to enter judgment in favor of the Defendant Commissioner.

                                       I. BACKGROUND

        Plaintiff’s application for disability insurance benefits was filed on September 20, 2015.
She alleged that she became disabled on February 7, 2014, due to multiple psychological
disorders. She was 37 years old at the time her application was filed.

         After initial administrative denials of her claim, Plaintiff appeared and testified at an
administrative hearing held on November 14, 2017. A vocational expert, Jay Steinbrenner, also
testified at the hearing.

         The Administrative Law Judge issued an unfavorable decision on February 23, 2018. She
first found that Plaintiff met the insured status requirements of the Social Security Act through
June 30, 2019, and that she had not worked since her alleged onset date. Next, the ALJ
concluded that Plaintiff suffered from severe impairments including bipolar disorder, anxiety,
borderline personality disorder, and post-traumatic stress disorder. The ALJ found that none of
these impairments met the criteria for disability under various sections of the Listing of
Impairments. Next, the ALJ determined that these impairments limited Plaintiff to the
performance of a reduced range of medium work. She could work only at low stress jobs,
defined as involving the ability to understand, remember, and carry out simple, routine tasks and
          Case 1:19-cv-00027-TPK Document 14 Filed 07/23/20 Page 2 of 7




make simple workplace decisions, to tolerate occasional interaction with coworkers, supervisors,
and the public, and not involving tandem or team work. She could also tolerate occasional
changes in work processes, settings, and schedules and could maintain attention and concentration
for 2-3 hour blocks of time, but she could not perform work at production rate pace.

        The ALJ determined that with these restrictions, Plaintiff could perform her past relevant
work as a cleaner/housekeeper. Mr. Steinbrenner, the vocational expert, also identified other
unskilled jobs which someone with the Plaintiff’s residual functional capacity could do, including
stock checker, warehouse worker, and packaging machine tender/operator. Based on this
evidence, the ALJ found that Plaintiff was not disabled within the meaning of the Social Security
Act.

         Plaintiff, in her motion for judgment on the pleadings, asserts three claims of error. She
argues: (1) that the ALJ improperly gave greater weight to the opinion of a non-examining source
as opposed to the opinion of the consultative examiner; (2) the ALJ erred in disregarding one
limitation imposed by Plaintiff’s treating social worker; and (3) the ALJ did not properly account
for Plaintiff’s stress-related limitations.

                                   II. THE KEY EVIDENCE

       The Court begins its review of the evidence by summarizing the testimony given at the
administrative hearing.

         Plaintiff testified that she lived in a home with her husband and several children. She had
difficulty being in crowds apart from family gatherings. Her husband usually accompanied her
grocery shopping. She was able to drive herself to medical appointments. She had lost jobs in the
past due to issues of attendance or theft and had been written up for causing trouble with others.
She was fired from her last job as a certified nurse’s aide based on allegations of patient abuse.

        When asked why she could no longer work, Plaintiff said that her anxiety and her manic
states prevented her from being employed. Her mental state varied from hour to hour. She was
seeing a counselor once every month or two and also got medication from a nurse practitioner.
She was taking medications for sleep and for mood stabilization, and they helped to some extent.
Her dosage was still being adjusted. She reported having suicidal thoughts. Plaintiff was able to
get her son out of bed, make his lunch, and get him to school. She said that several times per
week she did not feel like getting out of bed. She also cared for the family pets (three dogs and
four cats). Lastly, she said that her anxiety made her irritable.

        The vocational expert identified Plaintiff’s past work as cleaner/housekeeper, a light,
unskilled job; certified nurse’s aide, a medium, semi-skilled job; and residence supervisor, which
was skilled and either light or sedentary. He was then asked if a person with the residual
functional capacity to do medium work but with certain psychological limitations could do any of
those jobs, and said that the cleaner job could be performed. So, too, could jobs like stock


                                                -2-
          Case 1:19-cv-00027-TPK Document 14 Filed 07/23/20 Page 3 of 7




checker, warehouse worker, and packaging machine tender. If that person also had to be isolated
from other employees, he or she could still work as a housekeeper. Being off task more than 15%
of the time would not be compatible with maintaining employment, however, nor would missing
two or more days of work per month on a consistent basis.

        The key medical records include treatment notes and opinions from various sources.
These records are summarized in detail by both parties in their memoranda, and the Court will
highlight only those portions which are most relevant to the decision here.

        Plaintiff was seen at BryLin Behavioral Health Center beginning in March, 2015. The final
treatment note, from November, 2015, shows that she was diagnosed with bipolar disorder and
panic/anxiety disorder. She showed few symptoms at that time and her GAF was rated at 60.
She was continued on medications which, she reported, helped her with mood stability. (Tr. 304-
05). She was discharged from treatment in December, 2015, for non-compliance with program
rules. (Tr. 342).

         Plaintiff moved in 2016 and began treatment with Spectrum Human Services. A note
from June, 2016, showed that she was still being treated with medication but was reporting mood
instability, irritability, and agitation. Her mood was mildly dysphoric and her affect was full. The
examination findings were mostly normal. At the conclusion of the examination, Plaintiff’s
medications were adjusted and she was advised to continue with monthly counseling. In late
2016, Plaintiff stated during an evaluation by a different provider that she had struggled with
mood instability since she was a child and that her current home situation was stressful. She had
done well on Lamictal and an increase in that medication was proposed. Progress notes from
2017 showed that her symptoms of mania were stabilizing but she frequently felt overwhelmed.
Several of those notes are signed by Peter Leising, a licensed social worker. Some indicate that
she was “doing ok.”

        Mr. Leising completed a questionnaire on September 7, 2016, indicating that Plaintiff’s
impairments were mild and that her GAF was 64. He identified moderate limitations in four
functional areas and in seventeen separate mental abilities relating to work, and, most
significantly, said that she would miss more than four days of work per month as a result of her
mental impairments. (Tr. 444-48).

         On January 7, 2016, Plaintiff saw Dr. Ippolito for a psychological evaluation. Plaintiff
told Dr. Ippolito that she lived at home with her husband and two minor children. She said she
could not work due to bipolar disorder and anxiety. Plaintiff reported difficulty sleeping, episodes
of depression, excessive apprehension, flashbacks, nightmares, and manic episodes as well as
difficulties with memory and concentration. Her affect was tense, anxious, and depressed, and her
mood was dysthymic. On examination, her attention and concentration appeared to be impaired
but her memory and cognitive functioning were normal. She reported being able to perform many
household tasks and activities of daily living. In Dr. Ippolito’s opinion, Plaintiff could follow and
understand simple instructions, perform simple tasks, maintain attention, concentration, and a


                                                 -3-
          Case 1:19-cv-00027-TPK Document 14 Filed 07/23/20 Page 4 of 7




regular schedule, learn new tasks, perform complex tasks independently, and make appropriate
decisions. She could also relate adequately to others and appropriately deal with stress, although
her limitations in these areas were described as “marked.” Her prognosis was guarded. (Tr. 380-
84).

        Finally, there was an opinion expressed by a non-examining source. The state agency
reviewer, Dr. Dipeolu, concluded that Plaintiff had severe mental impairments including an
affective disorder, an anxiety disorder, and a personality disorder. In evaluating the Listing of
Impairments, he stated that she had only mild limitations in the areas of activities of daily living
and maintaining concentration, persistence, and pace, and a moderate limitation in maintaining
social functioning. Citing to her ability to cook, clean, do laundry, shop for groceries, care for her
children, and care for herself without assistance, he said that she was “capable of performing SGA
[substantial gainful activity] in a low-contact low stress environment.” (Tr. 85-86).

                                 III. STANDARD OF REVIEW

        The Court of Appeals for the Second Circuit has stated that, in reviewing a final decision
of the Commissioner of Social Security on a disability issue,

        “[i]t is not our function to determine de novo whether [a plaintiff] is disabled.”
       Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.1996). Instead, “we conduct a plenary
       review of the administrative record to determine if there is substantial evidence,
       considering the record as a whole, to support the Commissioner's decision and if
       the correct legal standards have been applied.” Moran v. Astrue, 569 F.3d 108,
       112 (2d Cir.2009); see also 42 U.S.C. § 405(a) (on judicial review, “[t]he findings
       of the Commissioner of Social Security as to any fact, if supported by substantial
       evidence, shall be conclusive.”).

       Substantial evidence is “more than a mere scintilla.” Moran, 569 F.3d at 112
       (quotation marks omitted). “It means such relevant evidence as a reasonable mind
       might accept as adequate to support a conclusion.” Id. (quotation marks omitted
       and emphasis added). But it is still a very deferential standard of review—even
       more so than the “clearly erroneous” standard. See Dickinson v. Zurko, 527 U.S.
       150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999). The substantial evidence
       standard means once an ALJ finds facts, we can reject those facts “only if a
       reasonable factfinder would have to conclude otherwise.” Warren v. Shalala, 29
       F.3d 1287, 1290 (8th Cir.1994) (emphasis added and quotation marks omitted);
       see also Osorio v. INS, 18 F.3d 1017, 1022 (2d Cir.1994) (using the same
       standard in the analogous immigration context).


Brault v. Soc. Sec. Admin., Com'r, 683 F.3d 443, 447–48 (2d Cir. 2012)



                                                 -4-
          Case 1:19-cv-00027-TPK Document 14 Filed 07/23/20 Page 5 of 7




                                        IV. DISCUSSION

                                      A. The ALJ’s decision

       Because Plaintiff’s claims of error mostly relate to how the ALJ dealt with the opinion
evidence, the Court will first set forth in some detail the relevant portions of the ALJ’s decision.

        First, the ALJ accurately summarized the information from the treatment notes, reporting
that Plaintiff’s symptoms began to improve in 2015 once she had been taking a medication long
enough to experience therapeutic effects and that her family and financial situations were causing
her significant stress. The ALJ also pointed out that Mr. Leising, Plaintiff’s social worker, had
endorsed only mild to moderate limitations in most basic work-related mental activities. (Tr. 20).

         The ALJ then reviewed the opinion evidence. She gave great weight to the state agency
reviewer’s assessment as being based on a review of the medical evidence and consistent with the
treatment history noting only moderate limitations in social interaction. Next, she assigned some
weight to Dr. Ippolito’s opinion because it was consistent with Plaintiff’s subjective reports but
not entirely consistent “with the results of the examination or with the claimant’s admitted
activities, which support moderate limitations at most.” (Tr. 21). Finally, turning to Mr.
Leising’s opinion, the ALJ also gave it some weight because the moderate limitations he identified
were supported by the treatment records, but the conclusion that she would miss four days of
work per month was not. Id.

                      B. The Non-Examining and Consultative Opinions

        Plaintiff’s first argument is that the ALJ erred in giving greater weight to the opinion of
the state agency reviewer, Dr. Dipeolu, than to the opinion of the consultative examiner, Dr.
Ippolito. Plaintiff appears to suggest that it is always error for an ALJ to prefer the views of a
non-examining source to those of someone who has seen the claimant, even if that was only a
one-time examination for evaluative purposes. See Plaintiff’s Memorandum, Doc. 8, at 10, citing
Velazquez v. Barnhart, 418 F.Supp.2d 520 (W.D.N.Y. 2007). However, that is not the law.

         As this Court pointed out in Gualtieri o/b/o M.J.G. v. Comm'r of Soc. Sec., 2019 WL
3497917, at *7 (W.D.N.Y. Aug. 1, 2019), the actual holding of Velazquez was that “the ALJ
erred in discounting the opinions of three examining physicians who had an ongoing treatment
relationship with the patient while favoring the opinion of a physician who had never examined the
plaintiff.” That is not what occurred here. Dr. Ippolito was a one-time examiner and had no
treatment relationship with Plaintiff. When deciding how much weight to give these types of
opinions, the ALJ must simply determine the extent to which the record supports them. Thus,

       an ALJ is entitled to rely on opinions from both examining and non-examining
       State agency medical consultants because these consultants are considered to be
       qualified experts in the field of social security disability. 20 C.F.R. § 416.927(e);


                                                 -5-
          Case 1:19-cv-00027-TPK Document 14 Filed 07/23/20 Page 6 of 7




       see Frey ex rel. A.O. v. Astrue, 485 F. App'x 484, 487 (2d Cir. 2012) (summary
       order) (“The report of a State agency medical consultant constitutes expert
       opinion evidence which can be given weight if supported by medical evidence in
       the record.”); Little v. Colvin, 14-CV-0063 (MAD), 2015 WL 1399586, at *9
       (N.D.N.Y. Mar. 26, 2015) (“State agency physicians are qualified as experts in the
       evaluation of medical issues in disability claims. As such, their opinions may
       constitute substantial evidence if they are consistent with the record as a whole.”)

James N. v. Comm'r of Soc. Sec., 2020 WL 1140498, at *6 (N.D.N.Y. Mar. 6, 2020).

         Here, as the ALJ reasoned, the treatment notes and the opinion of Mr. Leising suggested
that Plaintiff had no more than moderate limitations on her ability to deal with others and to cope
with job stress. Even Dr. Ippolito, who rated the limitations in these areas as marked, said that
Plaintiff had an “adequate” or “appropriate” ability to function in them. It was therefore
reasonable for the ALJ to conclude, on this record, that Dr. Dipeolu accurately captured
Plaintiff’s ability to function in the work environment. The Court therefore rejects Plaintiff’s
contention that the ALJ erred in the way in which she weighed the respective opinions of Drs.
Dipeolu and Ippolito.

                                C. The Social Worker’s Opinion

         Plaintiff next argues that the ALJ erred by failing to accept Mr. Leising’s statement that
Plaintiff would miss four days of work per month. That is a work-preclusive limitation. As
noted, the ALJ concluded that this statement was not supported by the record. The question
presented by this claim is, as with many claims, whether the record actually supports the ALJ’s
conclusion.

         It is true that an ALJ may not simply ignore a medical opinion concerning a claimant’s
ability to attend work on a sufficient number of days per month to maintain employment. See,
e.g., Merkel v. Commissioner of Social Security, 350 F.Supp.3d 241 (W.D.N.Y. 2018). But that
is not what occurred here. The opinion in question comes from a social worker, not a treating
medical source, and it was not ignored but rather addressed by the ALJ. The Court finds this case
to be similar to Gannett v. Colvin, 2014 WL 7345694 (N.D.N.Y. Dec. 23, 2014). There, as here,
the claimant’s social worker said on a questionnaire that the claimant would enough days of work
per month to render the claimant (in the view of a vocational expert) unemployable. However, as
here, the treatment notes showed that the claimant’s symptoms improved over time and that she
was demonstrating only moderate symptoms. Given that the ALJ was not required to afford
controlling weight to the social worker’s opinion, and that there are indications in the record that
Plaintiff’s symptoms are not so severe as to cause her to miss an excessive amount of work, this
Court, like the Gannett court, finds no reversible error in the ALJ’s determination.

                                  D. Stress-Related Limitations



                                                 -6-
          Case 1:19-cv-00027-TPK Document 14 Filed 07/23/20 Page 7 of 7




        Plaintiff’s final argument is that the record supports the fact (and the ALJ also found) that
she was experiencing stress-related limitations. She points out that when a claimant has difficulty
dealing with stress, the ALJ must factor that difficulty into the residual functional capacity finding.
Here, she asserts, the ALJ did not do so adequately, and did not make the kind of individualized
determination that the case law requires.

         Here, the ALJ, recognizing that all of the opinion evidence suggested stress-related
limitations, concluded that Plaintiff was restricted to working in a low-stress environment, which
the ALJ defined as involving the ability to understand, remember, and carry out only simple,
routine tasks not involving tandem or team work or work at production rate pace, to make simple
workplace decisions, to tolerate occasional interaction with coworkers, supervisors, and the
public, to tolerate occasional changes in work processes, settings, and schedules, and to maintain
attention and concentration for 2-3 hour blocks of time. Plaintiff has characterized the ALJ’s
finding as nothing more than limiting Plaintiff to the performance of simple tasks and making
simple decisions. That is simply a misreading of the record. There are cases suggesting that even
“an RFC limiting a plaintiff to occasional interaction with co-workers and the public, and to the
performance of simple, routine tasks, may account for the plaintiff's stress-related limitations.”
See Herb v. Comm’r of Social Security, 366 F.Supp.3d 441, 447 (W.D.N.Y. 2019). The ALJ
exceeded that standard here, and did not commit the claimed error in accommodating Plaintiff’s
stress-related limitations.

                                V. CONCLUSION AND ORDER

      For the reasons stated above, the Court DENIES Plaintiff’s motion (Doc. 8), GRANTS
Defendant’s motion (Doc. 11), and directs the Clerk to enter judgment in favor of the Defendant
Commissioner.

                                                        /s/ Terence P. Kemp
                                                        United States Magistrate Judge




                                                  -7-
